Citation Nr: 9931644	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on being in 
need of regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1945 to December 
1945, from January 1947 to March 1948 and had additional 
service between March 1951 and August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In December 1997, a hearing was held before H. N. Schwartz, 
who is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  

The case was previously before the Board in May 1998, when it 
was remanded for adjudication under the applicable 
regulations.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected disabilities are 
currently rated as follows: Degenerative disc disease of 
L4/L5 with arthritic changes, rated as 40 percent disabling; 
Bilateral hearing loss disability, rated as 40 percent 
disabling; Arthritis, degenerative, cervical spine with 
limitation of motion, rated as 30 percent disabling; 
Prostatitis, Status Post Transurethral Resection, rated as 20 
percent disabling; Arthritis of the thoracic spine, rated as 
10 percent disabling; Tinnitus, rated as 10 percent 
disabling; Arthritis, degenerative, right foot with no 
limitation of motion, rated as 0 percent disabling; 
Hemorrhoids, residuals of, rated as 0 percent disabling; 
Xanthelasma, upper lid, right, rated as 0 percent disabling.  

3.  The appellant is not blind, or nearly blind, or 
bedridden.  

4.  The veteran is not institutionalized in a nursing home on 
account of service-connected disability.  

5.  The service-connected disabilities do not prevent the 
veteran from dressing or undressing himself, keeping himself 
ordinarily clean and presentable; feeding or clothing 
himself, or attending to the needs of nature without 
assistance.  

6.  The appellant's service-connected disabilities, when 
considered in conjunction with each other, do not result in 
his inability to care for his daily personal needs without 
regular personal assistance from others, nor do they result 
in an inability to protect himself from the hazards and 
dangers of his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have not met. 38 U.S.C.A. §§ 1114(l) and 5107(a) (West 
1991); 38 C.F.R. §§ 3.350(b)(3) and 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed in detail below, the claim is well grounded; 
however, the preponderance of the evidence is against the 
claim.  The evidence establishes that the veteran's nursing 
home admission and need for the aid and attendance of another 
person are the result of non-service-connected disorders.  
Because service-connected disabilities do not require the 
regular aid and attendance of another person, additional 
compensation is not payable.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened to the 
extent that it warrants special monthly compensation based on 
being in need of regular aid and attendance raises a 
plausible claim.  Cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of compensation is payable.  
38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. § 3.350(b)(3) 
(1999).  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a) (1999).

The compensation provided by 38 U.S.C.A. Chapter 11, 
including 38 U.S.C.A. § 1114(l), is for service-connected 
disabilities.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

The veteran's service-connected disabilities are currently 
rated as follows:

Degenerative disc disease of L4/L5 with 
arthritic changes, rated as 40 percent 
disabling;  

Bilateral hearing loss disability, rated 
as 40 percent disabling;  

Arthritis, degenerative, cervical spine 
with limitation of motion, rated as 30 
percent disabling;  

Prostatitis, Status Post Transurethral 
Resection, rated as 20 percent disabling;  

Arthritis of the thoracic spine, rated as 
10 percent disabling;  

Tinnitus, rated as 10 percent disabling;  

Arthritis, degenerative, right foot with 
no limitation of motion, rated as 0 
percent disabling;  

Hemorrhoids, residuals of, rated as 0 
percent disabling;  

Xanthelasma, upper lid, right, rated as 0 
percent disabling;  

The veteran does not claim service connection for any 
additional disabilities.  The record does not raise any 
inextricably intertwined claims of service connection.  
Service connection has not been established for arthritis of 
the right shoulder, left shoulder, or right knee, or for 
myopia with astigmatism, hypertension with heart disease, or 
vertigo and disequilibrium.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Private clinical notes from July and August 1993 were 
received in May 1995.  Thomas A. Dlabal, M.D., noted the 
veteran had been developing progressive weakness and other 
symptoms and that the veteran had suffered a fall which 
injured his back and seemed to originate the problems.  In a 
subsequent note, it was recorded that an early Parkinson's 
disease was suspected.  These records identify causes of the 
veteran's difficulty walking as being other than the service-
connected disabilities.  They are not evidence that the 
service-connected disabilities caused the veteran's gait or 
balance problems, which led to his nursing home admission, or 
that any of his service-connected conditions prevented him 
from performing routine self care tasks.  

The records of Mack Jones, M.D., were also received in May 
1995 and cover a period from 1993 to 1995.  The notes 
included diagnoses of arthritis; however, the doctor did not 
indicate that the arthritis kept the veteran from doing basic 
self-care functions or created any condition which would 
require the aid and attendance of another person on a regular 
basis.  

The records of Rafael M. Gomez, M.D., also received in May 
1995, show his evaluation of the veteran's gastrointestinal 
disorders in 1994.  There is some historical mention of the 
service-connected disabilities without any indication that 
they prevent the veteran from taking care of himself.  

The report of the June 1995 VA examination of the veteran's 
joints noted that he moved somewhat slowly and had precarious 
balance; however, the examiner did not associate these 
symptoms with the service-connected joint or hearing 
disorders or any other service-connected disability.  

June 1995 VA ear and audiometric examinations noted the 
veteran's complaints of balance impairment and did not link 
the imbalance to the service-connected hearing loss, 
tinnitus, or other service-connected disorder.   

The report of the July 1995 VA genitourinary examination does 
not show that the veteran was unable to attend to the wants 
of nature or that any service-connected disability prevented 
him from taking care of himself.  

In a letter dated in October 1994, and received in September 
1995, Randall A. Langston, M.D., stated that he had nothing 
further to offer for the veteran's imbalance and equilibrium 
problems.  He did not link those disorders to a service-
connected disability.  

Also in September 1995, the veteran provided a medical 
history.  He reported a fall down a flight of stairs in 1991 
and a fall from a roof in 1992, which he attributed to 
passing out due to a back problem.  The veteran, as a lay 
witness, is not competent to provide evidence as to the cause 
of his black outs or falls.  He has not presented any 
evidence from a trained medical professional which expresses 
an opinion as to the cause of these injuries.  

The current claim was received in January 1996.  

The report of a September 1996 VA ear and audiometric 
examination concluded that the service-connected hearing loss 
could not be definitely correlated with the veteran's 
disequilibrium problems.  The development of Parkinson's 
disease was noted.  This medical opinion supports the 
conclusion that the balance problems which required the 
veteran's recent admission to a nursing home were due to the 
intercurrent Parkinson's disease and not to any service-
connected disability.  

The veteran submitted records from August 1992 to November 
1997 from a service department clinic.  They show he was 
having a problem with falling due to balance and gait 
disorders.  They mention service-connected disabilities, such 
as tinnitus, without implicating them in the falls or 
indicating that they interfered with the veteran's ability to 
take care of himself.  

In December 1997, the veteran testified before this Board 
member.  He reported problems with balance and falling.  He 
stated that he needed assistance to get his pants on.  He 
said that he was able to feed himself although it took some 
time to cut meat.  He was able to bathe himself but someone 
else had to shave him.  (Hearing transcript at 12).  He was 
able to go to the bath room.  He did not drive and needed 
assistance with walking to leave his home.  (Hearing 
transcript at 13).  The veteran's wife provided similar 
testimony.  As lay witnesses, the veteran and his wife are 
competent to testify as to what they observe and experience.  
Their description of the veteran's limitations is credible 
and there is no dispute that the veteran has the limitations 
described.  However, for special monthly compensation, the 
limitations must be caused by service-connected disability.  
As lay witnesses, the veteran and his wife do not have the 
medical training and experience to provide evidence on the 
question of etiology.  The cause of a disability is a medical 
question which requires evidence from a trained medical 
professional.  Thus, the hearing testimony does not provide 
competent evidence that the service-connected disability 
prevents the veteran from performing basic self care 
functions.  

In January 1999, the service department notified VA that the 
veteran had been hospitalized for dehydration and dementia.  
These are not service-connected disabilities, so this is 
evidence against the claim.  

In March 1999, the veteran certified that he entered a 
nursing home in January 1999.  A January 1999 examination to 
determine the need for regular aid and attendance was done at 
the nursing home and the report described generalized 
weakness and other limitations.  The physician expressed the 
opinion that the pathology which affected the veteran's 
functioning was decreased motor activity, decreased 
psychomotor activity and multi-infarct dementia.  The 
diagnoses were multi-infarct dementia, gastroesophageal 
reflux disease, depression and history of cerebrovascular 
accident with previous cerebral infarcts.  The doctor did not 
implicate the arthritis or other service-connected disability 
as preventing the veteran from performing basic self care 
functions.  By diagnosing non-service-connected disabilities 
as the cause of the veteran's inability to care for himself, 
the doctor presented a medical opinion against the claim.  

A report of an examination to determine the need for regular 
aid and attendance examination was received from a service 
department clinic in May 1999.  It shows the veteran was last 
examined in January 1999 and was last seen in March, in the 
nursing home.  He was able to feed himself and perform daily 
activities at the time of that visit.  Since then, he had 
progressively worsened.  He required help with shaving and 
sometimes with eating.  He had a history of progressive gait 
disorder with numerous falls in the past.  In January, he was 
able to use a walker with a slow shuffling gait.  On a March 
visit to the nursing home, he required staff assistance to 
prevent falling.  He appeared to have dementia and poor 
balance.  He was not able to walk without the assistance of 
another person and was unable to leave the nursing home 
premises.  The diagnosis was history of cerebrovascular 
accident, progressive gait disorder, and depression.  The 
physician did not implicate the arthritis or other service-
connected disability as causing the gait disorder or other 
disabling conditions or preventing the veteran from 
performing basic self care functions.  This opinion, linking 
the veteran's inability to care for himself to his non-
service-connected disorders, is evidence against the claim.  

While the veteran is competent to assert that his service-
connected disabilities have worsened to the extent that he 
needs the regular aid and attendance of another person, the 
evidence provided by trained medical professionals is 
substantially more probative in determining the cause and 
extent of the veteran's impairment.  Here, the medical 
evidence establishes that the veteran's nursing home 
admission was brought about by non-service-connected 
disorders.  Further, the medical records show that the non-
service-connected disabilities are the ones which interfere 
with the performance of daily self care functions by the 
veteran.  The vast preponderance of the evidence establishes 
that he is not in need of regular aid and attendance due to 
his service-connected disabilities.  38 C.F.R. § 3.352 
(1999).  Consequently, compensation can not be paid at the 
aid and attendance rate.  38 U.S.C.A. § 1114(l) (West 1991); 
38 C.F.R. § 3.350(b)(3) (1999).  


ORDER

Entitlement to special monthly compensation based on being in 
need of regular aid and attendance is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


